Citation Nr: 0508493	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  95-15 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from July 1964 to June 1967, 
to include service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case has previously come before the Board.  In March 
1997, the Board denied the veteran's claim of entitlement to 
service connection for a skin disorder, claimed as being due 
to Agent Orange exposure.  The veteran appealed that denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  In June 1999, the Court vacated the Board's March 
1997 decision.

In February 2000 and in April 2003, the Board remanded the 
case to the RO for further development.  In September 2003 
the Board again denied the claim.  The veteran appealed to 
the Court.  In November 2004 the Court vacated the Board's 
September 2003 decision.  

The veteran was afforded a travel board hearing before the 
undersigned Veterans Law Judge in November 1996.  A 
transcript of the hearing has been associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a November 2004 joint motion for remand, the parties 
agreed that the June 2003 VA medical opinion was inadequate 
and conclusory, and provided an insufficient rationale as to 
whether the veteran's skin disorder was consistent with the 
circumstance, conditions, or hardships of service, including 
combat, working on a howitzer, or exposure to mortars.  
Therefore, another medical opinion is necessary.

Accordingly, this case is remanded for the following:

The AMC should return the file to the VA 
examiner who conducted the prior 
examination (or another examiner if he is 
not available).  The examiner should 
opine on whether it is as least as likely 
as not (a 50 percent probability or 
greater) that the veteran's skin disease 
is consistent with the circumstances, 
conditions or hardships of service, 
including possible combat, working on a 
howitzer or exposure to mortars.  The 
examiner must provide a basis for his or 
her opinion.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




